            Case 5:20-cv-02645-JLS Document 23 Filed 08/10/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PPT RESEARCH, INC.,                             :
                                                :
               Plaintiff,                       :
                                                :       CIVIL ACTION
       v.                                       :
                                                :       No. 20-2645
SOLVAY USA, INC., et al,                        :
                                                :
               Defendants.
                                                :



                                            ORDER

       AND NOW, this 10th day of August, 2020, upon review of Plaintiff’s Emergency

Motion for Stay of Arbitration (Docket No. 19), and after argument with counsel on August 5,

2020, it is hereby ORDERED as follows:

       1. Plaintiff’s Emergency Motion for Stay is GRANTED;

       2. The arbitration proceeding between the parties currently pending before the

International Chamber of Commerce International Court of Arbitration in Case No. 25452/MK is

STAYED pending further Order of this Court; and

       3. Oral argument shall be held on Defendants’ pending Motions to Compel Arbitration

on August 31, 2020, at 2:00 p.m. via video. The Court will provide a video link to the parties in

advance of the argument.

                                                    BY THE COURT:


                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
